DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 5, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lehman et al. (US 2021/0024748) in view of Goel (U.S. Pat. 4,737,564).
Regarding claim 1: Lehman et al. teaches a curable resin composition (abstract) comprising a multifunctional benzoxazine compound having at least two benzoxazine rings having the structural unit of claimed formula (1) (para. 49) or claimed formula (2) (para. 49), a multifunctional epoxy compound having at least one norbornane structure and at least two epoxy groups (para. 66), a curing agent (para. 80).
Lehman et al. does not teach a curing accelerator which is a bisphenol salt of diazabicycloalkene.  However, Goel teaches curing epoxies with a salt of diazabicyclooctane with bisphenols (col. 2 lines 3-10).  Lehman et al. and Goel are analogous art since they are both concerned with the same field of endeavor, namely epoxy compositions.  At the time of the invention a person having ordinary skill in the art would have found it obvious to add the slat of diazabicyclooctane and bisphenol of Goel into the composition of Lehman et al. and would have been motivated to do so since Goel teaches it will cure rapidly at only moderately elevated temperatures. 
Regarding claim 3: Lehman et al. teaches an inorganic filler/glass fiber (para. 97).
Regarding claims 4, 12: Lehman et al. teaches an imidazole (para. 80).
Regarding claims 5, 14, 15: Lehman et al. teaches a cured product (para. 96).

Claims 6, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lehman et al. (US 2021/0024748) in view of Goel (U.S. Pat. 4,737,564) as applied to claims 1, 3, and 4 set forth above and in view of Wang et al. (US 2016/0222204).
Regarding claims 6, 18, and 19: Lehman et al. teaches the basic claimed composition set forth above. Not disclosed is a semiconductor device.  However, Wang et al. teaches a semiconductor/printed circuit board (title). Lehman et al. and Wang et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy resin and benzoxazine compositions.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the composition of Lehman et al. in the semiconductor of Wang et al. and would have been motivated to do so since epoxy resin compositions are known to provide good protection for electronics.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lehman et al. (US 2021/0024748) in view of Goel (U.S. Pat. 4,737,564) and Lin et al. (US 2009/0215967).
Regarding claim 7: Lehman et al. teaches a curable resin composition (abstract) comprising a mixing a multifunctional benzoxazine compound having at least two benzoxazine rings having the structural unit of claimed formula (1) (para. 49) or claimed formula (2) (para. 49), a multifunctional epoxy compound having at least one norbornane structure and at least two epoxy groups (para. 66), a curing agent (para. 80).
Lehman et al. does not teach a curing accelerator which is a bisphenol salt of diazabicycloalkene.  However, Goel teaches curing epoxies with a salt of diazabicyclooctane with bisphenols (col. 2 lines 3-10).  Lehman et al. and Goel are analogous art since they are both concerned with the same field of endeavor, namely epoxy compositions.  At the time of the invention a person having ordinary skill in the art would have found it obvious to add the slat of diazabicyclooctane and bisphenol of Goel into the composition of Lehman et al. and would have been motivated to do so since Goel teaches it will cure rapidly at only moderately elevated temperatures. 
Lehman et al. also does not disclose processing the mixture into a powder.  However, Lin et al. teaches grinding the mixture into a powder (para. 49).  Lehman et al. and Lin et al. are analogous art since they are both concerned with the same field of endeavor, namely benzoxazine and epoxy compositions. At the time of the invention a person having ordinary skill in the art would have found it obvious to grind the mixture into a powder and would have been motivated to do so for easier handling.
Regarding claim 8: Lehman et al. teaches adding an inorganic filler/fiber (para. 97).
Regarding claim 9: Lehman et al. teaches heating to 180 °C to cure (para. 120-121). 

Allowable Subject Matter
Claims 2, 10, 11, 13, 16, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Lehman et al. is the closest prior art. However, the prior art does not teach the structures claimed in claim 2 for the curing accelerator.  The prior art of record does not teach or suggest using the structures claimed in a system comprising epoxy resins or benzoxazine resins. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767